Dear Mr. Schmitt:
This office is in receipt of your request for an opinion of the Attorney General in regard to the disposition of outstanding tickets due on meets which ended prior to the signing of HB 1861 which changed the distribution of these funds.
Prior to the amendment of L.R.S. 4:219(C), unclaimed monies were remitted to the state general fund.  However, on June 18, 1992, the Governor signed into effect HB 1861 which allows for a portion of unclaimed monies up to $250,000.00 to be remitted to the primary licensee and the remainder to go to the general fund.
You ask if those funds which began accruing prior to the signing of the bill are to be remitted to the old or new law.
Section 2 of HB 1861 provides on pertinent part:
"This Act shall become effective upon signature by the governor . . ."
Consequently, HB 1861 became effective as of its signing, June 18th, 1992. Up until that time, the outstanding uncashed tickets could only be claimed by the holder.  Only at the expiration of the ninety day period from the closing of the racetrack could the monies be distributed.  At the expiration of the ninety day period the new law was in effect; therefore, the monies which accrued from the outstanding uncashed tickets should be distributed in accordance with the new law.
We hope this sufficiently answers your questions, but if we can be of further assistance, please do not hesitate to contact us.
Sincerely yours,
                           RICHARD P. IEYOUB Attorney General
                           BY: MELINDA M. TUCKER Assistant Attorney General
MMT:jg